DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Patent Application Publication 2004/0003781) in view of Nakayama (US Patent Number 6,112,705) and further in view of Bosteels (US Patent Application Publication 2007/0220873).
Regarding claim 1, Yuki discloses a control device for controlling a fuel injection valve to inject fuel into a combustion engine, wherein

the control device includes a control unit (22) that is configured to: 
when a combustion mode of the internal combustion engine is a homogeneous combustion mode [0016] such that fuel is injected from the fuel injection valve and then controls the fluid injection valve such that the fluid is injected from the fluid injection valve and the fuel injected from the fuel injection valve is stirred (as shown in Figures 1, 2 or 3 and 11). 
Yuki teaches that the fluid and fuel are injected based on the speed at which the engine rotates [0019], but does not disclose the engine rotates at a first speed and at a second speed, the second speed being higher than the first speed, if it is determined that the engine rotates at the first speed both the fuel injection valve and the fluid injection valve inject, and if it is determined that the engine rotates at the second speed only the fuel injection valve injects. 
Nakayama discloses a control device for controlling a fuel injection valve to inject fuel into a combustion engine wherein the engine rotates at a first speed and at a second speed, the second speed being higher than the first speed, and if it is determined that the engine rotates at the first speed both the fuel and the fluid are injected, and if it is determined that the engine rotates at the second speed only the fuel is injected (Col. 7, lines 11-25; lines 31-32). 
Nakayama teaches that at the first speed, both the fuel and the fluid are injected to allow flame temperature to be lowered and the emission of NOx, particulate matter and others to be reduced (Col. 1, lines 26-28). Nakayama further teaches that only the fuel is injected when the engine rotates at the second, high speed because the discharge of smoke increases and the fuel consumption is worsened relatively with respect to the reduction of NOx when water is injected too much in the range when the engine speed is high (Col. 7, lines 25-29). 

Yuki and Nakayama do not disclose the condition that a rotation speed of the internal combustion engine is a predetermined rotational speed or less. 
Bosteels discloses a condition for controlling fluid and fuel injection including a rotation speed is lower than a minimum value and teaches that the control is used to regenerate a catalyst [0625]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the valves disclosed by Yuki, as modified by Nakayama, to inject under the condition disclosed by Bosteels to regenerate a catalyst. 
Regarding claim 4, Yuki further discloses wherein the fluid injection valve is configured for stirring and is separated from the fuel injection valve, 
the fuel injection valve is attached to an upper portion of the internal combustion engine, and the fluid injection valve for stirring is attached to a side surface of the internal combustion engine (as shown in Figure 1). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Patent Application Publication 2004/0003781) in view of Nakayama (US Patent Number 6,112,705) in view of Bosteels (US Patent Application Publication 2007/0220873) and further in view of Wuerfel (DE 10 2005 037 551 A1).
Regarding claim 3, Yuki, as modified by Nakayama, discloses the device of claim 1 wherein the fuel injection valve and the fluid injection valve are arranged such that an injection hole axis of the fuel injection valve and an injection hole axis of the fluid injection valve intersect each other in a state in 
Wuerfel discloses a fuel injection valve (28) and fluid injection valve (26a) arranged such that an injection hole axis of the fluid injection valve an injection hole axis of the fluid injection valve intersect each other (as shown in Figure 1) at the side of an ignition plug (36b) (as shown in Figure 2). 
Wuerfel teaches that “The arrangement of the second ignition device at the edge of the combustion chamber, directly adjacent to the cylinder wall, causes the fuel that can be injected not only during the intake, but also at full load in the compression stroke, at its end, usually in near the cylinder wall, can be ignited. As a result, the fuel-air mixture, which forms in the combustion chamber in the vicinity of the cylinder wall, burns off before an unburned fuel-air mixture (end gas) penetrate directly into the knock boundary region at the cylinder wall and can be ignited there uncontrolled. In the internal combustion engine according to the invention, therefore, only little or even no unburned fuel reaches the cylinder wall or the knock-sensitive combustion chamber zone, since he is burned in a controlled manner before he can reach this zone. This effectively prevents knocking combustion.”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the fuel injection valve disclosed by Yuki so that its injection hole axis intersects the axis of the fluid injection valve as disclosed by Wuerfel to prevent knocking combustion. 
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Patent Application Publication 2004/0003781) in view of Nakayama (US Patent Number 6,112,705) in view of Bosteels (US Patent Application Publication 2007/0220873) and further in view of Yamaguchi (JP 2010-196506 A).

Yamaguchi discloses a stirring mechanism comprising a fuel injection valve (122a or 122b) separate from another fuel injection valve (122a or 122b) a control unit controls the fuel injection valve and the fuel injection valve for stirring such tat penetration of a spray from the fuel injection valve for stirring is longer than penetration of a spray from the fluid injection valve [0017] [0022] [0031-0032] [0046]. 
Yamaguchi teaches that independently pressurizing the two fuel injectors allows accurate fuel injection control and allows injection of different fuels [0006] [0031-0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stirring mechanism disclosed by Yamaguchi to provide accurate fuel injection control over a wide operating range of the engine and stirring with a different fuel.
Regarding claim 6, Yuki, as modified by Nakayama, discloses the device of claim 1 as discussed above but does not disclose wherein the stirring mechanism is a fuel injection valve separated from the fuel injection valve and is configured to have L/D larger than L/D of the injection hole of the fuel injection valve. 
Yamaguchi discloses a fuel injection valve (122a or 122b) separate from another fuel injection valve (122a or 122b), one of the fuel injection valves having a larger length to diameter ratio L/D  than the injection hole of the other fuel injection valve [0024-0025]. 
Yamaguchi teaches that with this configuration it is possible to optimize the air-fuel mixture under each engine operating condition, thereby improving fuel efficiency at low load and ensuring sufficient combustibility at high load, reducing soot and hydrocarbon emissions. 

Regarding claim 7, Yuki, as modified by Nakayama, discloses the device of claim 1 as discussed above but does not disclose the stirring mechanism is a fuel injection valve separated from the fuel injection valve. 
Yamaguchi discloses a stirring mechanism comprising a fuel injection valve (122a or 122b) separate from another fuel injection valve (122a or 122b) and a fuel pressure applied to the fuel injection valve for stirring is configured to become larger than a fuel pressure applied to an injection hole formed in the fuel injection valve [0017] [0022] [0031-0032]. 
Yamaguchi teaches that independently pressurizing the two fuel injectors allows accurate fuel injection control and allows injection of different fuels [0006] [0031-0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stirring mechanism disclosed by Yamaguchi to provide accurate fuel injection control over a wide operating range of the engine and stirring with a different fuel.
Regarding claim 10, Yuki, as modified by Nakayama, discloses the device of claim 1 as discussed above but does not disclose wherein the control unit controls the fluid injection valve such that the fuel injected from the fuel injection valve is stirred in a state in which a piston of the internal combustion engine is at the vicinity of a bottom dead center after performing control such that injection is performed from the fuel injection valve in one stroke of the piston of the internal combustion engine when the internal combustion engine is started and switches control into control for retarding ignition timing when the internal combustion engine enters a warming-up operation. 

Yamaguchi teaches that independently pressurizing the two fuel injectors allows accurate fuel injection control and allows injection of different fuels [0006] [0031-0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control disclosed by Yamaguchi with the engine disclosed by Yuki to maintain combustion stability after starting, prevent misfire and activate the catalyst early thereby reducing exhaust emissions. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Patent Application Publication 2004/0003781) in view of Nakayama (US Patent Number 6,112,705) in view of Bosteels (US Patent Application Publication 2007/0220873) and further in view of Hamai (US Patent Number 4,276,865).
Regarding claim 8, Yuki, as modified by Nakayama, discloses the device of claim 1 as discussed above but does not disclose the stirring mechanism is a fuel injection valve for stirring separated from the fuel injection valve and the control unit performs control such that air or recirculated exhaust is injected from the gas injection valve for stirring and the fuel injected from the fuel injection valve is stirred. 

Hamai teaches that using the recirculated exhaust as the stirring mechanism decreases the production of NOx by eliminating the presence of an excess amount of EGR gas (Col. 2, lines 15-24). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stirring mechanism disclosed by Hamai with the control device disclosed by Yuki to decrease the production of NOx. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Patent Application Publication 2004/0003781) in view of Nakayama (US Patent Number 6,112,705) in view of Bosteels (US Patent Application Publication 2007/0220873) and further in view of Vanderslice (US Patent Application Publication 2010/0332106).
Regarding claim 9, Yuki, as modified by Nakayama, discloses the control device according to claim 1, wherein the fluid injection valve for stirring is separated from the fuel injection valve and the control unit performs control such that fuel is injected from the fluid injection valve for stirring and the fuel injected from the fuel injection valve is stirred. 
Vanderslice discloses a fluid injection valve as a gas injection valve and performs control such that gas fuel is injected from the gas injection valve for stirring separated from a fuel injection valve (50) and a control unit (1, 70, 72) performs control such that gas fuel is injected from the gas injection valve for stirring and the fuel injected from the fuel injection valve is stirred [0025] [0030-0033]. 
Vanderslice teaches that in prior art dual fuel engines transitioning from a single fuel operation to a dual fuel operation, the transition may cause the vehicle speed to slow down to an unacceptable level [0005]. Vanderslice teaches that injecting the gas fuel from the gas injection valve while not 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the gas injection valve disclosed by Vanderslice with the engine disclosed by Yuki to prevent a noticeable reduction in the instantaneous power of the engine when undergoing a fuel transition. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (US Patent Application Publication 2004/0003781) in view of Nakayama (US Patent Number 6,112,705) in view of Bosteels (US Patent Application Publication 2007/0220873) in view of Nakayama (US Patent Application Publication 2003/0066508) and further in view of Dortch, Jr. (US Patent Application Publication 2015/0136071).
Regarding claim 11, Yuki, as modified by Nakayama ‘705, discloses the device of claim 1 but does not disclose wherein the fluid injection valve is a gas injection valve for stirring separated from the fuel injection valve and the control unit performs control such that the fuel is injected from the fuel injection valve in a state in which a piston of the internal combustion engine is at 40 deg to 60 deg and then controls the gas injection valve for stirring such that air or recirculated exhaust is injected from the gas injection valve for stirring in a state in which the piston of the internal combustion engine is at 60 deg to 80 deg. 
Nakayama discloses a control unit (41) that performs control such that the fuel is injected from the fuel injection valve in a state in which a piston of the internal combustion engine is at 40 deg to 60 deg [0089, as shown in Figure 13]. 
Nakayama teaches that it is known in the art to provide direct injection of fuel between 20 to 50 degrees and teaches that in this range, the sprayed fuel does not collide with the piston which enables stratification of fuel near the spark plug [0004] [0089]. 

Dortch, Jr. teaches that it can be appreciated that the timing and duration of the injection of compressed air is dependent on crankshaft rotational speed and other operating or design parameters of the combustion engine [0028]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to inject the fuel when the piston is between 40 deg to 60 deg in the engine disclosed by Yuki, as disclosed by Nakayama, because this is the convention direct injection timing which predictably prevents interference between the fuel spray and the piston. Furthermore, it would have been obvious to inject the air when the piston is between 60 deg to 80 deg because injecting in this range has been found useful for at least some engine speeds, operating or design parameters.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747